Title: John Adams to Robert Murdoch, 4 Jul. 1786
From: Adams, John
To: Murdoch, Robert


          
            
              Sir
            
            

              London

               July 4. 1786—
            
          

          I am no stranger to the case of the unfortunate Alexander Grosse in
            whose favour You did me the honor to write me your Letter from Dunkirk of the 30th. June, I lately received from His Excellency James Bowdoin
              Esqr Governor of the Massachusetts an Application from the
            friends of Mr. Grosse, which as I was desired, I
            communicated to the Comte D’Adhemar, who has transmitted it to the Comte De Vergennes. I
            since received a Letter from a Captain Green at Rotterdam relative to the subject, which
            I have transmitted to Mr. Jefferson Minister Plenipotentiary
            from the United States of America at the Court of France—
          It is not the Custom, for Governments to redeem hostages excepting
            such as were pledged by themselves, it is not, therefore in my power nor in that of Mr. Jefferson’s to redeem Mr.
            Grosse. but in this case the Captors for their own Interest should discharge him, since
            there is no hope, nor scarce a Probability that the Ransom or any part of it, should
            ever be paid—it is better to loose what is past, than to add continually to the Loss,
            although it be but a British shilling a day—
          Mr. Grosse would do well to write to
              Mr. Jefferson at Paris—and desire him to speak to the
            Ministers at Versailles, and if any thing can be done, with propriety, it will be,
            nevertheless, I believe that Government will not interfere, unless the Captors should
            throw upon them the Expence of the Maintenance of the Hostage, in which Case they may
            sett him at Liberty—The Captors I believe will find themselves obliged to carry this
            affair to account of profit & loss & poor Grosse himself, must probably
            sett down 7 Years of his Life as annihlated, it is the fortune of War—
          yours
          
            
              J. A—
            
          
        